Citation Nr: 0635845	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in March 2004.  The transcripts of aid 
hearing have bee associated with the claim file.

In December 2004 the Board remanded the case for a VA 
examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that at the Travel Board hearing of March 
2004 the veteran stated he was applying for Social Security 
disability.  At a VA examination of February 2005 the veteran 
stated that he had received disability due to asbestos 
exposure.  There is reason to believe that the veteran is in 
receipt of Social Security disability.  However, no SSA 
records have been associated with the claim file.  Records 
from the Social Security Administration (SSA), if any, must 
be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

2.  The AOJ should refer the file to an 
expert in pulmonary medicine (M.D. 
etc.) not a PA-C for review.  It is 
requested that the physician review the 
VA and private records and make a 
determination as to whether the 
evidence is consistenet with asbestos 
related disease.  If the veteran does 
not have asbestos related disease, an 
explanation should be provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


